Citation Nr: 1538348	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a right knee disorder, prior to November 1, 2008.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disorder, beginning November 1, 2008, and prior to October 23, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for a right knee disorder, beginning October 23, 2010.

4.  Entitlement to a disability rating in excess of 30 percent for a left knee disorder, prior to November 26, 2007.

5.  Entitlement to a disability rating in excess of 30 percent for a left knee disorder, beginning May 1, 2008, and prior to November 1, 2008.

6.  Entitlement to a disability rating in excess of 20 percent for a left knee disorder, beginning November 1, 2008.

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975 and September 1984 to January 1985.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for a low back disorder as secondary to a bilateral knee disorder has been raised by the record at the Veteran's July 2015 hearing before the Board.  This issue was denied in a January 2012 rating decision and the Veteran did not contest that denial.  The Veteran's statements at his hearing suggested that he may wish to file a claim to reopen this issue; however, the RO must adjudicate this issue in the first instance.  Accordingly, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Bilateral Knee Disorders

The Veteran filed the instant claim for increased ratings for his bilateral knee disorders in February 2007.  Following a March 2007 VA knee examination, the RO proposed to reduce the Veteran's ratings for his knees, which were each rated at 30 percent disabling, to 10 percent disabling for each knee.

With regard to the Veteran's left knee, the RO continued the 30 percent disability evaluation prior to November 26, 2007, and assigned a temporary 100 percent disability evaluation based on surgical treatment necessitating convalescence, beginning November 26, 2007, and prior to May 1, 2008.  Beginning May 1, 2008, the RO reassigned the 30 percent evaluation for the Veteran's left knee and then subsequently reduced the evaluation to 20 percent disabling, beginning November 1, 2008.

With regard to the Veteran's right knee, the RO continued the 30 percent disability rating prior to November 1, 2008, and reduced the rating to 10 percent disabling, beginning November 1, 2008, and prior to October 23, 2010.  Beginning October 23, 2010, the RO increased the evaluation of the Veteran's right knee to 20 percent disabling.

At his July 2015 hearing before the Board, the Veteran asserted that his bilateral knee disorders were more severe than they had been rated during the period on appeal and were worse than when last evaluated at the most recent February 2012 VA examination.  He also claimed that while x-rays had been performed on his bilateral knees, he had not had recent magnetic resonance imaging.  Moreover, he informed VA that he underwent surgery for his left knee in June 2015 and that he had scarring on both knees due to surgical intervention.  Accordingly, on remand the Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected bilateral knee disorders, to include any residual scarring due to surgery.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Pseudofolliculitis Barbae

The Veteran was afforded an April 2012 VA skin examination, and the examiner reported that the Veteran maintained a full beard and did not have any symptoms of pseudofolliculitis barbae at that time; upon physical examination of the skin beneath his beard, no papules, lesions, scarring, or hyperpigmentation was noted.  The RO granted service connection and assigned a noncompensable rating, and the Veteran believes the severity of his pseudofolliculitis barbae warrants a compensable rating.  At his July 2015 hearing before the Board, the Veteran asserted he had scarring under his beard and that when he was out in the heat for too long he would get lumps under his beard and his skin would become irritated.  On remand, the Veteran must be afforded the appropriate VA examination(s) to assess the current severity of his service-connected pseudofolliculitis barbae, to include any residual scarring.  See Snuffer, 10 Vet. App. at 403.

Individual Unemployability

A claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his July 2015 hearing before the Board, the Veteran asserted that he retired earlier than he had planned because he was unable to sit or stand for long periods of time due to pain in his bilateral knees.

The Board finds that any decision with respect to the increased rating claims for the Veteran's bilateral knees and pseudofolliculitis barbae may affect his claim for entitlement to TDIU.  These issues are inextricably intertwined because hypothetical increased ratings for the Veteran's service-connected disorders could have a significant impact on the adjudication of his TDIU claim.  Therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO must also request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must associate all outstanding VA medical treatment records with the Veteran's electronic claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development has been completed, the Veteran must be afforded the appropriate examination(s) to determine the severity of his service-connected bilateral knee disorders, to include any residual scars.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies, to include magnetic resonance imaging, must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's bilateral knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

With regard to each knee disorder, the examiner must indicate:

(a)  whether there is favorable or unfavorable ankylosis;

(b)  whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint;

(c)  whether there is any recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe;

(d)  whether there is any impairment of the tibia and fibula and, if so, whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula (if there is malunion, the examiner must specify whether it is marked, moderate, or slight); and

(e)  whether there is genu recurvatum.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the Veteran's bilateral knees.

Additionally, for any scar found, the examiner must identify whether the scar is deep (associated with underlying soft tissue damage) or superficial (not associated with underlying soft tissue damage); the area in square centimeters or inches that the scar covers; whether the scar is unstable or painful; and whether the scar has resulted in associated muscle or nerve injury.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must also be afforded the appropriate VA examination(s) to determine the current severity of his service-connected pseudofolliculitis barbae and any residual scarring.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessment of his pseudofolliculitis barbae and must take untouched, color photographs of the Veteran's skin disorder.  These photographs must be associated with the Veteran's electronic claims file.

For any scar found, the examiner must identify the length and width of each scar and whether each scar is:

(a)  elevated or depressed on palpation;

(b)  adherent to underlying tissue;

(c)  results in muscle or nerve injury;

(d)  unstable or painful; and

(e)  manifested by:

* hypo- or hyper-pigmented skin in an area exceeding six square inches (29 square centimeters);

* abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (29 square centimeters);

* underlying soft tissue missing in an area exceeding six square inches (29 square centimeters); and

* indurated and inflexible skin in an area exceeding six square inches (29 square centimeters).

If any of the above-mentioned findings are negative, the examiner must state so.

5.  Next, the Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

